FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                             No. 12-90162
 IN RE COMPLAINT OF
 JUDICIAL MISCONDUCT                            ORDER


                    Filed May 23, 2014


                          ORDER

KOZINSKI, Chief Judge:

    Complainant alleges that a district judge filed false or
misleading financial disclosure statements. Judges file
annual financial disclosure statements pursuant to the Ethics
in Government Act of 1978. 5 U.S.C. app. §§ 101–111. Both
the statute and the Filing Instructions for Judicial Officers
and Employees provide guidance on what information must
be provided and what information is exempt. See Comm. on
Fin. Disclosure, Filing Instructions for Judicial Officers and
Employees 1 (2014) (hereinafter Filing Instructions). The
Judicial Conference of the United States Committee on
Financial Disclosure (the “JCUS Committee”) receives and
reviews each submitted report to ensure that, on the basis of
the information provided, the reporting person is in
compliance with applicable law and regulations. Filing
Instructions 1; 5 U.S.C. app. § 103(H)(b). If the report is
inadequate, the Committee requests an explanation or
corrections from the filer. 5 U.S.C. app. § 106(b)(2). If any
2      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

individual “knowingly and willfully falsifies” information
required on the report, the Attorney General may bring a civil
action in district court. Id. § 104(a)(1).

    The statute provides that “[a] reporting individual shall
not be required to report the financial interests held by a
widely held investment fund (whether such fund is a mutual
fund, regulated investment company, pension or deferred
compensation plan)” if the fund is publicly traded or widely
diversified, and the reporting individual has no ability to
exercise control over the financial interests held. 5 U.S.C.
app. § 102(f)(8); see also 28 U.S.C. 455 § (d)(4)(i)); Filing
Instructions 55. Thus, a filer is normally not required to
report the individual assets owned by a mutual fund nor
transactions conducted by the fund in the purchase or sale of
assets. 5 U.S.C. app. § 102(f)(8).

    Many of complainant’s allegations are based on her
theory that the mutual funds listed by the judge are not actual
mutual funds. She also sets forth several of the judge’s asset
descriptions that she finds misleading or inadequate. But it
is the JCUS Committee that has jurisdiction to review and
approve these financial disclosure reports. Misconduct
proceedings are not a forum to second-guess whether the
JCUS Committee properly approved reports or correctly
interpreted the statutory regulations.

    Under Judicial-Conduct Rule 3(h)(1)(G), violating
financial disclosure requirements may be cognizable
misconduct, but only if the judge knowingly files false reports
or repeatedly files erroneous reports, casting doubt on the
judge’s good faith in making the disclosures. See 28 U.S.C.
§ 455(b)(4). Nothing like that occurred here. There is no
evidence that the judge made any mistakes in preparing his
       IN RE COMPLAINT OF JUDICIAL MISCONDUCT                3

reports, much less committed a knowing falsehood. Nor has
the Attorney General brought an action against the judge for
knowing or willful infraction of the reporting requirements.
These claims are dismissed as unfounded. See 28 U.S.C.
§ 352(b)(1)(A)(iii); Judicial-Conduct Rule 11(c)(1)(D).

    Complainant further alleges that the judge should have
recused sua sponte from dozens of cases due to an alleged
financial conflict of interest in mortgage-related matters.
Allegations that a judge erred in failing to recuse are merits-
related and must be dismissed.               See 28 U.S.C.
§ 352(b)(1)(A)(ii); In re Complaint of Judicial Misconduct,
579 F.3d 1062, 1064 (9th Cir. 2009); Judicial-Conduct Rule
11(c)(1)(B). Although an allegation that a judge presided in
a case knowing that he was subject to a conflict of interest
may present a viable claim of judicial misconduct, see
Implementation of the Judicial Conduct and Disability Act of
1980: A Report to the Chief Justice 146 (2006), there is no
evidence that any conflict was brought to the judge’s
attention. Nor is there evidence that such a conflict existed.
The allegations are therefore dismissed as baseless.
28 U.S.C. § 352(b)(1)(A)(iii); Judicial-Conduct Rule
11(c)(1)(D).

    Complainant also claims that the judge’s mortgage-
backed securities investments create conflicts of interest. But
complainant’s theory is tenuous at best. She attempts to link
all Mortgage Electronic Registration Systems (MERS) users
to suggest that owning any mutual fund that includes
mortgage-backed shares constitutes an interest in any other
such investment. These claims are dismissed as there’s no
evidence that the judge controlled the management of these
funds, or that the outcome of the proceedings substantially
affected the value of the interests. 28 U.S.C. § 455(d)(4)(i);
4     IN RE COMPLAINT OF JUDICIAL MISCONDUCT

see also Comm. on Codes of Conduct, Advisory Opinion No.
57 (2009).

    DISMISSED.